DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  
Claim 8 recites “the fixed support structures,” which lacks proper antecedent basis in the claim(s) from which claim 8 depends. For the purpose of examination, it will be interpreted that “a plurality of first fixed support structures comprising the at least one first fixed support structure” (see claim 2, line 2) is recited.

Claim 13 recites “the springs,” which lack proper antecedent basis in the claims. 
For the purpose of examination, it will be interpreted that “a plurality of springs including the at least one spring” (see claim 1, line 17) is recited. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites “the MEMS accelerometer further comprises one or more stoppers, which may be fixed to the substrate or a cap wafer, and which restrict movement of the moveable measurement structures in at least one direction perpendicular to the measurement axis of the measurement structure.“ Here, it is unclear which measurement structure is being referred to because there are plural measurement structures. Accordingly, it is also unclear which axis is the measurement axis being referred to. 
For the purpose of examination, it will be interpreted that at least one of the stoppers restricts movement of at least one of the moveable measurement structures in at least one direction perpendicular to the measurement axis of at least another one of the measurement structures. Fig. 2 shows that stopper 230d, for example, restricts element 212 from moving along the Y axis, which is perpendicular to the axis of measurement X of element 222.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100037691 A1, hereinafter Jeong) in view of Konaka (US 6722198 B1).
As to claim 1, Jeong teaches A MEMS (¶1) accelerometer (see fig. 2; the abstract teaches that Jeong’s device measures both angular velocity and acceleration; ¶79 teaches the details of acceleration sensing along the Y direction and ¶113 teaches the details of acceleration sensing along the X direction), the accelerometer comprising: 
a substrate 2a (fig. 3), which defines a substrate plane (XY plane of fig. 2); 
at least one in-plane proof mass 11 that is configured to move relative to the substrate along at least a first axis X and a second axis Y, wherein the first axis and second axis are parallel to the substrate plane and perpendicular to each other; 
a first measurement structure 12, 13-2 for measuring movement of the proof mass along a first measurement axis X parallel to the first axis X, the first measurement 

[AltContent: arrow][AltContent: textbox (8X)]
[AltContent: arrow][AltContent: textbox (LB1)][AltContent: arrow][AltContent: textbox (8Y)]           
    PNG
    media_image1.png
    654
    533
    media_image1.png
    Greyscale



a second measurement structure 8X (fig. 2 above) for measuring movement of the proof mass along a second measurement axis Y parallel to the second axis Y (see ¶79), the second measurement structure comprising a second moveable measurement structure 8b, which is moveable relative to the substrate; 

wherein the at least one in-plane proof mass 11 is connected to the first moveable measurement structure 12, 13-2 by at least one spring 17f that mechanically couples the motion of the at least one in-plane proof mass and first moveable measurement structure along the first axis X (this means that spring 17f is inflexible along the first axis X; Jeong teaches this feature in ¶108) and mechanically decouples movement of the at least one in-plane proof mass and the first moveable measurement structure along the second axis Y (this means that spring 17f is flexible along the second axis Y; Jeong teaches this feature in ¶108); 
wherein the first moveable measurement structure 12, 13b comprises one longitudinal beam LB1 (fig. 2 above), wherein the longitudinal beam is arranged parallel to the first axis X; and 
wherein the first moveable measurement structure 12, 13b is located between the second and third measurement structures 8X-8Y such that the second and third measurement structures are located on opposite sides of the first moveable measurement structure 12, 13b.
Jeong does not teach wherein the first moveable measurement structure comprises two longitudinal beams and a central transverse beam that extends from the center of each longitudinal beam, wherein the central transverse beam is arranged parallel to the second axis Y.  
[AltContent: rect][AltContent: rect][AltContent: textbox (14X)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    784
    755
    media_image2.png
    Greyscale

Konaka teaches a device that is both a gyro and accelerometer (abstract), comprising a first moveable measurement structure 14X, 15 (fig. 3 above) for measuring acceleration in a first axis direction Y (col. 3 lines 22-35), 
wherein the first moveable measurement structure comprises two longitudinal beams (at the left and right vertical sides of element 14X in fig. 3 above) and a central transverse beam (extending horizontally through the middle of element 14X in fig. 3 above) that extends from the center of each longitudinal beam, wherein the central transverse beam is arranged parallel to the second axis X (it is noted that the electrodes 15 branch from the central transverse beam).


As to claim 2, Jeong as modified teaches wherein the first moveable measurement structure 14X (Konaka), 13b (Jeong) is connected to at least one first fixed support structure 18i (Jeong) by at least one spring 17g which mechanically couples the motion of the first moveable measurement structure and the at least one first fixed support structure along the second axis Y (this means that the spring 17g is inflexible along the second axis Y; ¶109 of Jeong teaches this feature of the spring 17g) and mechanically decouples movement of the first moveable measurement structure and the at least one first fixed support structure along the first axis X (this means that the spring 17g is flexible along the first axis X, which is taught by ¶109 of Jeong).  

As to claim 3 Jeong as modified teaches wherein the first measurement structure 13-2(Jeong), 14X (Konaka) also comprises first fixed measurement structures (Jeong) 13a, which are fixed relative the substrate 2a (Jeong; see ¶111 of Jeong).

As to claim 4, Jeong as modified teaches wherein the first moveable measurement structure 13b (Jeong), 14X (Konaka) comprises first moveable electrodes 13b (Jeong) and the first fixed measurement structures 13a (Jeong) comprise first fixed electrodes 13a (Jeong), and wherein the first measurement structure is configured to measure the change in capacitance between the first fixed electrodes and first moveable electrodes caused by movement of the at least one in-plane proof mass 11 (Jeong) parallel to the first axis X (¶113 of Jeong teaches the claimed change in capacitance; ¶108 of Jeong teaches that spring 17f is rigid along the first axis X direction so as to transfer motion of the proof mass to the first movable electrodes).    

As to claim 5, Jeong as modified teaches wherein the first fixed measurement structures 13a (Jeong) are located between the longitudinal beams (of Konaka’s element 14X) of the first moveable measurement structure 13-2 (Jeong), 14X (Konaka). 

As to claim 6, Jeong as modified teaches wherein the first fixed measurement structures 13a (Jeong) are located such that at least one of the first fixed measurement structures is located on each side of the central beam (of Konaka’s element 14X; fig. 2 of Jeong shows first fixed measurement structures 13a attached to the top and bottom of frame 12, which is replaced by Konaka’s element 14; therefore, in the modified Jeong there is a first fixed measurement structure on each side of Konaka’s central beam).   



As to claim 8, Jeong as modified teaches wherein the first moveable measurement structure 13b (Jeong), 14X (Konaka) is connected to the fixed support structures 18i (Jeong; see the objection to claim 8 above for the Examiner’s interpretation) by four springs 17g (Jeong), wherein each of the four springs is located at one of the ends of the longitudinal beams (from Konaka; when Jeong is modified to have Konaka’s longitudinal beams, the claimed four springs are located as claimed).  
[AltContent: arrow][AltContent: textbox (center)][AltContent: oval]
    PNG
    media_image3.png
    518
    751
    media_image3.png
    Greyscale

As to claim 9, Jeong as modified teaches wherein the first moveable measurement structure 13b (Jeong), 14X (Konaka) is located at the centre (see fig. 2 above) of the accelerometer when the accelerometer is at rest.  

As to claim 10, Jeong teaches wherein the at least one in-plane proof mass 11 is connected to the second moveable measurement structure 8X by at least one spring 17e that mechanically couples the motion of the at least one in-plane proof mass and second moveable measurement structure along the second axis Y (this means that spring 17e is stiff along the second axis Y, and ¶105 teaches this feature) and mechanically decouples movement of the at least one in-plane proof mass and the second moveable measurement structure along the first axis X (meaning spring 17e is 

As to claim 11, Jeong teaches wherein the second measurement structure 8X also comprises a second fixed measurement structure 8a, which is fixed relative the substrate 2a, and the third measurement structure 8Y also comprises a third fixed measurement structure (another of element 8a), which is also fixed relative the substrate 2a.  

As to claim 12, Jeong teaches wherein the second moveable measurement structure 8b comprises at least one second moveable electrode 8b and the second fixed measurement structure 8a comprises at least one second fixed electrode 8a such that the capacitance of the capacitor formed by the second fixed comb electrode and second moveable comb electrode changes with movement of the at least one in-plane proof mass 11 parallel to the second axis Y (as taught in ¶47); and 
wherein the third moveable measurement structure (another of element 8b) comprises at least one third moveable electrode 8b and the third fixed measurement 

As to claim 13, Jeong teaches wherein the springs 17f are beam springs 17f, each of which resists compression along its longitudinal axis and permits bending of the spring along a transverse axis parallel to the substrate plane (¶108).  

As to claim 14, Jeong teaches wherein each beam spring 17f also resists bending of the spring 17f along a transverse axis Z perpendicular to the substrate plane (the springs 17f inherently resist bending in the Z direction to some degree).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Konaka as applied to claim 1 above and further in view of Ishio et al. (US 6065341 A, hereinafter Ishio).
As to claim 15, Jeong teaches the limitations of the claim except wherein the MEMS accelerometer further comprises one or more stoppers, which may be fixed to the substrate or a cap wafer, and which restrict movement of the moveable measurement structures in at least one direction perpendicular to the measurement axis of the measurement structure.   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jeong as modified such that, for each moveable measurement portion, there is a set of stoppers for limiting the movement of the respective movable measurement portion along its direction of measurement, as taught by Ishio, so as to prevent stiction (abstract of Ishio), and to reduce the risk of breakage of electrodes caused by contact between electrodes.
Jeong as modified teaches wherein the MEMS accelerometer further comprises one or more stoppers 100-101 (Ishio; each of the modified Jeong’s movable measurement structures has a respective set of stoppers from Ishio), which may be fixed to the substrate (Ishio’s fig. 4 shows stoppers 100-101 fixed to the substrate), and which restrict movement of the moveable measurement structures in at least one direction perpendicular to the measurement axis of the measurement structure (Ishio’s stoppers 100-101 restrict the movement of Jeong’s measurement structures 13b along the first axis Y, which is perpendicular to the axis of measurement Y of Jeong’s second movable measurement structures 8b).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5817942 A teaches the feature of stoppers for limiting the movement of springs
US 8459114 B2 teaches a triaxial accelerometer with portions for translating in the X and Y directions, and a teeter totter portion for measuring acceleration in the Z direction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853